115.	 It is my pleasant duty to bring the personal felicitations and greetings of my President, Mr. Siaka Stevens, to the United Nations, the leaders and representatives of all delegations, and the Secretary-General.
116.	Sir, it is no doubt a distinct honor, not only to you but also to your country, that you should be presiding over this thirtieth session of the General Assembly. I wish, on behalf of my delegation and on my own behalf, to congratulate you most heartily on your election as President of the Assembly. I am confident that you will execute your duties with great distinction. Permit me also to congratulate all the members of the Bureau who have been elected to i assist you in the execution of your onerous duties.
117.	I wish to pay a special tribute to Mr. Abdelaziz Bouteflika, the Foreign Minister of Algeria, who, as President of the twenty-ninth regular session and the seventh special session of this Assembly, guided our deliberations with distinction and dignity, to a successful conclusion.
118.	On behalf of the Government and people of Sierra Leone, I wish also to avail myself of this opportunity to welcome as new Members of this Organization the States of Mozambique, Sao Tome and Principe and Cape Verde. My delegation hopes that this Organization will profit from the experience gained during their struggle for independence.
119.	We also congratulate the Royal Government of National Union of Cambodia on its recent victory, and reaffirm our recognition and support of that Government.
120.	We congratulate the people of the Comoros on their achievement of independence. We reaffirm our support for their territorial integrity and deplore most vehemently any outside interference in their internal affairs.
121.	We also congratulate the people of Papua New Guinea, who became fully independent on 16 September. We are happy to note that their application for membership in this world body has been approved by the Security Council. We welcome them into the United Nations as fellow members of the Commonwealth. We look forward to co-operating fully with them as they take their place in this world body.
122.	My delegation is happy to note the achievement of a modus vivendi between the rival parties in the Seychelles and also the agreement reached with the administering Power for the attainment of independence by the Seychelles not later than 30 June 1976. We look forward to similar progress towards self- determination in Djibouti and Spanish Sahara.
123.	It is a matter of regret that even 30 years after the founding of the United Nations, my delegation finds itself compelled once again to condemn the stubborn and callous resistance of those regimes which continue to disregard the provisions of resolution 1514 (XV) and subsequent resolutions concerning the implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples.
124.	This thirtieth session of the General Assembly is meeting in an atmosphere charged with a greater degree of optimism than hitherto. With such an atmosphere already evident, we anticipate significant developments in the implementation of that historic resolution.
125.	My delegation notes with satisfaction, and some measure of relief, the concerted efforts which have been made courageously in recent years by European States, with the active support of the United States, to create a climate of peace and, it is hoped, of stability in continental Europe and its maritime enclaves that traditionally war-torn zone of the world.
126.	It is for this reason that my Government has continued to support every genuine effort from any quarter to bring about a state of accommodation, if not of peace, in the relations between the competing ideologies of our time. Overtures of friendship, understanding and the manifest desire on the part of the developed and industrialized States to win the sympathy and understanding of us, the small, weak and poor nations of the world, do not go unnoticed. We may not lend our sympathy, support and co-operation to all such overtures. We cannot promise uncritical acceptance of offers of aid and friendship when these appear to us to be rooted in outmoded and anachronistic patterns of a bygone era. We shall, however, as Members of this world body, give our support, as we have always done, to the principles of the Charter. We shall continue to make ourselves accessible for consultations and co-operation with men and nations of goodwill everywhere, so long as the cause they seek to promote is that of international peace and security and the improvement of the Jiving standards of the world's poor and starving peoples.
127.	As a member of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples my delegation had the pleasure of participating in the Committee's historic meetings at Lisbon from 11 to 19 June this year. The Sierra Leone delegation at that meeting applauded the drastic change in Portuguese colonial policy and expressed the hope that the change in policy would affect not merely the Territories in Africa but also other Portuguese enclaves wherever they may exist. We reiterate our expression of hope that a new chapter of mutually beneficial relations has now been opened between Portugal and its erstwhile colonies as well as between Portugal and the rest of truly independent Africa.
128.	We are indeed saddened by the fact that our fellow Africans in the liberation movements in Angola continue to frustrate our aspirations and the speedy achievement of their country's independence by meaningless and fruitless struggles among themselves which only promote the evil intentions of the common enemy. We therefore appeal to our brothers of that strife-torn country to grapple with the realities of their situation at this crucial juncture and to bury their differences so as to attain independence as a unified nation.
129.	Since my delegation delivered its statement at this rostrum last year the liberation movements of Zimbabwe have taken the very mature and welcome decision to consolidate their struggle for self-determination and majority rule under the banner of the African National Council. At this juncture, my delegation wishes to acknowledge with satisfaction the recent positive moves made by the Government of the United Kingdom in this matter. Nevertheless, we urge that even greater efforts be made with a view to granting the just claim of the people of Zimbabwe to self-determination and independence. By the same token, we cannot conceal our feelings of uneasiness and regret at some of the indiscretions manifested in recent weeks within the leadership of the African National Council. We call upon our brothers to reassess their current stance and work together to expedite the end of the long struggle of the people of Zimbabwe for their independence.
130.	My delegation renews its pledge to support without reservation the Lusaka Manifesto of 1970, the Mogadiscio Declaration of 1974 and the more recent Dar es Salaam Declaration on Southern Africa of 1975 until Zimbabwe and the rest of southern Africa have achieved their right to self-determination.
131.	My delegation notes with deep concern that the political situation in Namibia has not changed. Despite several resolutions of both the General Assembly and the Security Council, as well as the advisory opinion of the International Court of Justice asserting the illegality of the presence of South Africa in Namibia, the South African regime has persisted in its occupation of that Territory.
132.	South Africa's disregard of world opinion on this issue is accounted for by the fact that it illegally receives huge economic benefits from that Territory. Is this a situation which should be tolerated in this day and age?
133.	The recent exercise of a triple veto against the draft resolution in Security Council document S/11713 of 6 June 1975,4 which advocated mandatory sanctions against South Africa, has left my delegation with feelings of discomfort as to the sincere intentions of those three great Western nations which have long held themselves out to be the defenders and custodians of the Western liberal tradition, with its emphasis on justice and human dignity.
134.	My Government supports the demand that South Africa should without further delay adopt appropriate measures to enable the United Nations Council for Namibia to establish itself in that Territory so as to preside over the peaceful and orderly transfer of the functions of Government to SWAPO, the only representative body of the Namibian people which my Government recognizes.
135.	Last year, for the first time, the United Nations took an unprecedented decision to reject the credentials of the South African delegation and exclude it from further participation in the twenty-ninth session on account of South Africa's inhuman apartheid policies. In spite of this move, and also the fact that this world body and other international organizations have consistently condemned apartheid as an anachronism in the twentieth century, the Vorster racist regime has persisted in its flagrant disregard of the voice of sanity and has done everything possible to intensify its policy aimed at dehumanizing the majority population, whose only sin is that they happen to have been born black.
136.	The days of colonialism, exploitation, racial discrimination and apartheid are numbered. The writing, even if faint in some areas, can be seen on the wall. The indomitable will of the oppressed people of southern Africa to breathe the air of freedom will, in the end, overcome the odious forces of apartheid, however long and arduous the battle may be. The Vorster regime would do well to take a leaf from the book of the recent history of the former Portuguese Fascist regime in Africa. It must abandon its present suicidal collision course, and embark on a dialog with the black and colored peoples within its borders. So long as the South African Government refuses to enter into dialog with the black and colored peoples within its own borders, my Government totally rejects any dialog between South Africa and African States,
137.	I am indeed very happy that the Viet Nam issue has at last been resolved and, now that political independence has been won, my delegation calls on all progressive nations to come to the aid of the Vietnamese people in their search for economic emancipation, and for the assumption of their rightful place as full-fledged members within the comity of nations.
138.	With regard to the Korean problem, my Government has stated its position in clear and unequivocal terms in various international forums. The once united country of Korea has remained two separate entities for more than 25 years. The result of this is that it has become extremely difficult to work out a formula for their reunification. It is our view that only the Koreans themselves are qualified to work out a program of reunification for their country.
139.	Following this line of thought, we would advocate that all foreign troops should be withdrawn from the Korean peninsula and the dialog between North and South, which was suspended, should be renewed to facilitate the reunification of that territory. It is to be hoped that the Koreans would achieve the reunification of their territory by exchanges of visits, trade links, transport and communication agreements and the signing of a peace agreement which would eventually replace the armistice agreement.
140.	The General Assembly adopted resolution 3212 (XXIX), which was endorsed in the Security Council by resolution 365 (1974), spelling out the terms and conditions for a peaceful solution to the question of Cyprus, Since then, my Government has followed with keen interest the developments on that island. We wish at this stage to commend very sincerely the efforts of the Secretary-General and all those concerned in attempting to work out a peaceful solution to this problem. We would continue to advocate respect for the territorial integrity, sovereignty and independence of Cyprus. My Government reiterates its avowed policy of non-interference in the internal affairs of other States. My Government is convinced that the Turkish and Greek communities in Cyprus, with the active co-operation of the guarantor Powers, should be able to work out a solution acceptable to the entire people of Cyprus.
141.	My delegation notes with satisfaction that a peaceful solution to some of the outstanding problems in the Middle East now appears to be in sight. I also wish to place on record my Government's appreciation of the strenuous efforts which have been made to bring about the Sinai Agreement. In particular, the combined efforts and initiatives of the United States Secretary of State, Mr. Kissinger, and the Secretary-General and his able staff are worthy of commendation. However, my Government is deeply concerned about the remaining issues, without the solution of which there can be no lasting peace in the Middle East. My delegation therefore calls upon Israel to adhere to Security Council resolutions 242 (1967) and 338 (1973).
142.	Twenty-five years have passed since the adoption of the Universal Declaration of Human Rights, but the observance of its articles has been rather disappointing. It is not unusual to hear of flagrant violations of those articles, particularly in southern Africa. The situation there has become a threat to international peace and security. Many resolutions have been adopted in connexion with the persistent violations of the Declaration, but little has been done to secure their implementation. It is the responsibility of this Organization to ensure that the atrocities committed in violation of human rights, especially in South Africa, are brought to an end.
143.	The General Assembly adopted resolution 3010 (XXVII) designating 1975 as International Women's Year. In adopting that resolution, the international community solemnly undertook to devote the year 1975 to intensified action which would, among other things, promote equality between men and women, and ensure the full integration of women in the total development effort, especially by emphasizing their responsibility and importance in economic, social and cultural development.
144.	It is with great pride that I state here that it is not only now that Sierra Leone is recognizing the important role of women. Throughout our history, women have been accorded sufficient opportunities to play active roles in public and private life. Sierra Leone women have been cabinet ministers and have been appointed ambassadors to foreign States. Our women have risen to the highest ranks in the civil service, the judiciary and the professions. They have also been traditional rulers for over a century, receiving the same high respect from their subjects as their male counterparts. The concept of equality between men and women, therefore, is not new to us in Sierra Leone. In fact, Sierra Leone granted women equal pay for equal work long before some advanced countries accepted this principle. It is the hope of my delegation, therefore, that this solemn undertaking to promote the cause of women will not terminate wit the year 1975.
145.	In our attempt to effect a change in the international economic situation, the developing countries have attended several meetings between the sixth special session and the present session. All these meetings were designed to devise modalities the would ensure the equitable redistribution of the economic resources of the world and plan measure that would ensure peace, stability and the genera material improvement of the lot of mankind. My delegation realizes that there is a need to consider the diversity of interests. At the same time we should also like to stress that the discussions we have had so fa have revealed that the world economy cannot be left to function under the old system. Although we are no oblivious of some of the difficulties facing the developed countries, these difficulties should not be magnified or used as excuses to maintain the old order.
146.	The recommendations and conclusions of the seventh special session give some satisfaction to my delegation, although there are some Grey areas which will have to be further examined. It is also clear that some of those recommendations provide only temporary solutions. Consequently, we should all be prepared to re-examine these issues with a view to providing for a smooth adaptation to changing circumstances. If in the spirit of co-operation we all keep open minds, we shall surely move forward.
147.	My delegation has co-operated fully in the negotiations to date. We pledge our continued cooperation in all future negotiations aimed at bringing about conditions of economic stability and a climate of peace throughout the world.
148.	The third session of the United Nations Conference on the Law of the Sea ended on 10 May this year, no more near agreement on a comprehensive treaty than the second session. If the second session in the summer of 1974 in Caracas was notable for the reopening of the debates that had gone on in the defunct Committee on the Peaceful Uses of the SeaBed and the Ocean Floor beyond the Limits of National Jurisdiction, the notable achievement of the third session at Geneva was the distribution of informal negotiating texts covering all subjects before the Conference. These do not represent agreed articles. As the President of the Conference himself observed:
"It should therefore be quite clear that the single negotiating text will serve as a procedural device and only provide a basis for negotiation. It must not in any way be regarded as affecting either the status of proposals already made by delegations or the right of delegations to submit amendments or new proposals".
My Government will study these texts very carefully in the light of the interests of the international community generally and in our interest in particular.
149.	From this rostrum and in the appropriate committees of this Organization, my delegation has made it quite clear, on several occasions, that active consideration should now be given to a review of the Charter of this Organization. Since the Charter is a legal instrument, it cannot be said that, literally taken, it is a perfect document. The fact is that, since legal norms are usually formulated in words liable to more than one interpretation, every legal instrument has its own life more or less independent of the intentions and expectations of its formulators. That the law is open to more than one interpretation is certainly detrimental to legal security; but it has the advantage of adaptability to changing circumstances without the requirement of formal alteration.
150.	The United Nations, established by the Charter at the San Francisco Conference 30 years ago, is by its very nature a political phenomenon. This being so, a mere juristic interpretation of the Charter cannot do it justice. But just as it would be foolish to underestimate the political aspect, it would be a serious mistake to ignore the importance of the task of improving it to the extent possible.
151.	My delegation therefore welcomes the establishment of the 42-member Ad Hoc Committee on the Charter of the United Nations, which has been mandated to discuss the observations received from Governments on the review of the Charter and to consider other specific proposals that Governments might make with a view to enhancing the ability of the United Nations to achieve its purpose.
152.	Let us for a moment reflect on the achievements of the United Nations over the generation of its existence. This Organization and its specialized agencies have transformed traditional inter-State relations, which had hitherto been characterized by confrontation, to those of consultation and co-operation among nations irrespective of their political, economic or social systems. Indeed, the United Nations has brought a new concept to international relations by its in-creasing concern for the welfare of the individual within the international community.
153.	My delegation represents one of the smallest democracies of the world. Sierra Leone was admitted to membership in this world body barely 14 years ago as the one hundredth Member. The records will show not only that we have been concerned with the evils of colonialism, exploitation, racism, poverty and inequality, which have long plagued peoples and nations in the third world, but that we have been equally vocal and articulate in expressing our concern over larger issues such as war and peace, freedom and humanism, space exploration and the exploitation of outer-space resources whatever these may be for the good of mankind. We do not intend to change our course, certainly not our policy of non-alignment.
154.	We are united in our determination and dedication to work resolutely with all States Members of this Organization engaged in the search for a new world order based on equity, dignity and justice. We shall continue to strive towards the goal of a world in which, to borrow the language of the late Indian poet Rabindranath Tagore:
"The mind of man is without fear
And knowledge is free
Where men are no longer divided
By narrow domestic walls."



